Exhibit 10.23

 

COMMERCIAL FEDERAL CORPORATION

EXECUTIVE LONG-TERM INCENTIVE PLAN

 

Contents

 

Section

 

1. Purpose of the Plan.

 

2. Definitions.

 

3. Type of Plan.

 

4. Term of the Plan.

 

5. Eligibility.

 

6. Performance Period.

 

7. Incentive Award Opportunity.

 

8. Performance Measures and Performance Target Levels.

 

9. LTIP Payouts.

 

10. LTIP Award Type.

 

11. Change of Control.

 

12. Payment Deferrals.

 

13. Administration of the Plan.

 

14. Extraordinary Factors/Events.

 

15. Non-Transferability of Awards.

 

16. Payout Date.

 

17. Plan Effective Date.

 

18. Amendment and Termination of the Plan.

 

19. Withholding Tax.

 

20. Income Tax.

 

21. No Employment or Other Rights.



--------------------------------------------------------------------------------

1. Purpose of the Plan.

 

The purpose of Commercial Federal Corporation’s Long-Term Incentive Plan
(“LTIP”) is to promote the growth and financial success of the Company by
implementing a performance-based long-term incentive plan that will motivate and
reward Participants for the achievement of Commercial Federal’s longer-term
business strategies and goals. The Plan is further intended to provide the
Company with the ability to attract and retain the services of eligible
executives by providing competitive Incentive Award Opportunities. The LTIP
supplements Commercial Federal Corporation’s Stock Option and Incentive Plans
and the annual Management Incentive Plan and serves as an additional component
of eligible executives’ total compensation package.

 

2. Definitions.

 

As used in this document, the following definitions apply.

 

  (a)   “Affiliate” shall mean any “parent corporation” or “subsidiary
corporation” of the Company, as such terms are defined in Section 424(e) and
(f), respectively, of the Code.

 

  (b)   “Affiliated Company” shall mean any company controlled by, controlling
or under common control with the Company.

 

  (c)   “Award/Award Type/Award Vehicle” shall mean Stock and/or cash that has
been earned in accordance with this Plan, unless the context clearly indicates a
different meaning.

 

  (d)   “Agreement” shall mean a written agreement entered into in accordance
with Paragraph 13(c).

 

  (e)   “Bank” shall mean Commercial Federal Bank, a Federal Savings Bank.

 

  (f)   “Base Salary” shall mean a Participant’s regular base salary as of March
1 of the first year in the performance period. The base salary would exclude
other forms of compensation, including incentive compensation and gains
associated with stock or stock options.

 

  (g)   “Board” shall mean the Board of Directors of the Company.

 

  (h)   “Change of Control” shall have the meaning as defined in Section 11.

 

  (i)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (j)   “Committee” shall mean the Compensation Committee appointed by the
Board.

 

  (k)   “Company” shall mean Commercial Federal Corporation and all its
affiliates including, but not limited to, Commercial Federal Bank.

 

  (l)   “Disability” has the meaning ascribed to it in Commercial Federal Bank’s
Long-term Disability Plan.

 

  (m)   “Employee” shall mean any person employed by the Company, the Bank, or
any Affiliate.



--------------------------------------------------------------------------------

  (n)   “Incentive Award Opportunities” shall mean the percent of a
Participant’s Base Salary which could be earned if LTIP Performance Targets are
achieved.

 

  (o)   “Participant” shall mean any person who receives an Award pursuant to
the Plan.

 

  (p)   “Payouts” shall mean Stock and/or cash that has been earned in
accordance with this Plan, unless the context clearly indicates a different
meaning.

 

  (q)   “Performance Measures” shall mean Company financial and/or operational
metrics which will be utilized in this Plan to measure performance and which
will serve as the basis for the calculation of Payout amounts.

 

  (r)   “Performance Targets/Levels” are specific levels of performance
specified by the Committee for each of the Performance Measures.

 

  (s)   “Plan” shall mean this Commercial Federal Corporation Long-Term
Incentive Plan (LTIP).

 

  (t)   “Plan Effective Date” shall mean the date specified in Paragraph 17.

 

  (u)   “Retirement” and “Normal Retirement Age” shall have the same meaning as
set forth in the Commercial Federal Retirement Savings Plan.

 

  (v)   “Stock” means Common Stock of Commercial Federal Corporation which is
not subject to any restrictions other than the holding periods specified in this
Plan.

 

3. Type of Plan.

 

The LTIP is a multi-year performance plan, with Incentive Award Opportunities
defined as percentages of the Participants’ Base Salary. Payouts are based on
performance results on corporate financial and/or operational measures over the
multi-year performance period and paid in either shares of Stock or cash.

 

4. Term of the Plan.

 

The Plan shall commence on the Plan Effective Date, and shall remain in effect
until the Board of Directors terminate or amend the Plan pursuant to Paragraph
18 hereof.

 

5. Eligibility.

 

Participation in the Plan shall be recommended by the CEO and approved by both
the Committee and Board of Directors on an annual basis. Participation shall be
limited to a select group of key employees of the Company who, by their
position, responsibility level and decision-making capacity, are largely
responsible for the Company’s growth and financial success. Participation is
also contingent upon an acceptable level of individual performance, as
determined by the Committee.

 

Eligible individuals whose employment begins after the start of a plan period
will be eligible for a prorated Award based on the date of hire or promotion to
such position.

 

Employees whose status as a Participant ends prior to the end of a plan period
for any reason other than retirement, death or disability would lose eligibility
for Payouts under the Plan. If termination is the result of retirement, death,
or disability, the Award could be made in full or prorated for the year in which
termination occurs, at the Board’s discretion.



--------------------------------------------------------------------------------

6. Performance Period.

 

The LTIP is a multi-year performance plan. Each year a new multi-year plan cycle
will commence. The initial performance period in this Plan will run for three
years (e.g., the 2004 Plan would run from January 1, 2004 through December 31,
2006). The initial performance period will commence on the Plan Effective Date.

 

7. Incentive Award Opportunity.

 

Each year, the CEO will recommend total long-term Incentive Award Opportunities
for each eligible Participant and the percent of the total long-term Incentive
Award Opportunity attributable to the Company’s Stock Option and Incentive Plan
and the Long-Term Incentive Plan to the Committee. These recommendations are
based on the Company’s compensation philosophy and stock ownership targets,
which states that long-term incentives are utilized in order to provide eligible
executives with total direct compensation that approximately equals market
median levels when Performance Targets are achieved or exceeded. The Incentive
Award Opportunities are expressed as percentages of base salaries.

 

The Committee shall have discretion to adopt, or amend and adopt, the
recommendations of the CEO or otherwise set the long-term Incentive Award
Opportunities and the percent of the long-term Incentive Award Opportunity
attributable to the LTIP.

 

8. Performance Measures and Performance Target Levels.

 

(a) Performance Measures. The Plan will focus on two to four key Company
financial and/or operational goals which align with the Company’s overall
business strategy. The performance goals in the LTIP will be recommended by
senior executives for approval by the Committee and/or the Board of Directors on
an annual basis.

 

(b) Performance Targets. Performance Targets for each Performance Measure will
be established and approved by the Committee and/or Board of Directors once the
Performance Measures have been approved. The LTIP Performance Target setting
process should be conducted in conjunction with both the financial budget target
setting process and any annual adjustments to the Company’s long-term strategy
and annual business planning performance objectives. Senior executives will
recommend target levels of performance to the Committee and/or Board of
Directors for approval on an annual basis. Senior executives, the Committee
and/or Board of Directors will use the target setting guidelines specified below
in determining appropriate LTIP Performance Targets.

 

Threshold, Target and Outstanding levels of performance will be identified
within the LTIP. The Threshold level of performance represents the minimum
acceptable financial performance level. The Target level of performance
represents achievement of the Company’s long-term business plan goals. The
Outstanding level of performance represents the maximum reasonable performance
for a similarly-sized company within the industry identified in the Company’s
Compensation Philosophy. Performance Target levels may be set using cumulative
values or average values over the performance period, depending on the
Performance Measures selected.

 

9. LTIP Payouts.

 

Performance at or below the Threshold level of performance will result in a
Payout recommendation of 0% of the target long-term Incentive Award Opportunity
attributable to the LTIP. Target performance will result in a Payout
recommendation of 100% of the target long-term Incentive Award Opportunity
attributable to the LTIP. Outstanding performance will result in a Payout



--------------------------------------------------------------------------------

recommendation of 200% of the target long-term Incentive Award Opportunity
attributable to the LTIP. Payouts will be linearly interpolated between
Threshold and Target and between Target and Outstanding levels of performance.

 

If the Payout is in the form of Stock, the number of shares granted will be
calculated by dividing the Participants calculated long-term Incentive Award
attributable to the LTIP by the Company’s closing stock price on the day of the
date of grant. If a Stock Payout has been earned and approved by the Committee,
the grant date will be determined by the Committee.

 

10. LTIP Award Type.

 

If an LTIP Payout is earned, the Award Type or Award vehicle utilized will be
Stock and/or cash. Until Participants meet ownership guidelines, Stock will be
the sole Award Type/vehicle utilized in the LTIP. Once Participants reach
ownership guidelines, Participants may elect to receive up to 50% of any earned
Payout in cash.

 

(a) Stock. If an LTIP Payout is earned, Stock will be granted to eligible
Participants following the end of the performance period and the availability of
performance measurement data. Any share of Stock which the Committee may grant
to Employees shall be subject to the following terms and conditions, and to such
other terms and conditions as are either applicable generally to Awards, or
prescribed by the Committee in Participant Agreements:

 

Holding Period. At the time of each grant of Stock, there shall be established a
holding period, during which Participants are restricted from selling or
transferring such shares without the written authorization of the Committee. The
holding period is three years from the date of grant.

 

Holding Period upon Death, Disability, or Retirement. The holding period will be
waived in the event of death, Disability or normal retirement.

 

Holding Period upon Termination. The holding period will remain three years from
the date of grant for both voluntary and involuntary termination.

 

Ownership; Voting. Stock certificates issued in accordance with this Plan shall
be registered in the name of the Participant, whereupon the Participant shall
become a stockholder of the Company with respect to such Stock and shall, to the
extent not inconsistent with express provisions of the Plan, have all the rights
of a stockholder, including but not limited to the right to receive all
dividends paid on such Shares and the right to vote such Shares.

 

Vesting. The Stock granted in accordance with this Plan is fully vested upon
grant and subject to the holding period described herein.

 

(b) Cash Award. If Participants are in compliance with the Company’s Stock
Ownership Guidelines they may elect to receive up to 50% of an earned Payout in
cash. Cash payments, like stock grants, will be made after the end of the
performance period, when performance results are verified and Payouts are
approved by the Committee and/or Board of Directors.

 

11. Change of Control.

 

  (a)   “Effective Date” means the first date during the Change of Control
Period (as defined herein) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably



--------------------------------------------------------------------------------

         demonstrated by the Executive that such termination of employment (1)
was at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then “Effective Date” means the date
immediately prior to the date of such termination of employment.

 

  (b)   “Change of Control Period” means the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the date one year after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate three years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date, the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.

 

  (c)   “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.

 

  (d)   “Change of Control” means:

 

1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 49% or more of either (A)
the then-outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that, for purposes of this Section 11.(d)1), the following
acquisitions shall not constitute a Change of Control Event: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any of its affiliated companies or (iv) any
acquisition by any corporation pursuant to a transaction that complies with
Sections 11.(d)3)(i), 11.(d)3)(ii) and 11.(d)3)(iii).

 

2) Individuals who, as of the date hereof, constitute the Board of the
Corporation (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of the Corporation; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of the Corporation.

 

3) Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Corporation (each,
a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Corporation Common Stock and the
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of



--------------------------------------------------------------------------------

the corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 49% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.

 

4) Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

5) The occurrence of any event that would constitute a Change of Control Event
were the term “Bank” substituted for the term “Corporation” in every instance
where the term “Corporation” appears in Sections 11.(d)1) through 5) hereof,
other than an event after which the Corporation and its affiliates in the
aggregate continue to hold, directly or indirectly, at least a majority of both
the then-outstanding shares of common stock of the Bank and the combined voting
power of the then-outstanding voting securities of the Bank entitled to vote
generally in the election of directors (unless such event is approval by the
stockholders of the Bank of a complete liquidation or dissolution of the Bank,
which shall be considered a Change of Control Event in all cases).

 

12. Payment Deferrals.

 

Eligible Participants may elect to defer up to 100% of earned Payouts from the
LTIP by submitting a timely deferral form. Deferrals will be made in Stock until
such time as the individual has achieved their designated ownership target at
which time a Participants may elect to defer both Stock grants and cash payments
from the Plan. The Deferral of stock grants will be allocated to the CFB Stock
Measurement Fund, maintained in the Stock Option and Restricted Stock Deferral
Plan. Cash deferrals will be allocated to the investment fund/s elected by the
Participant in the Amended and Restated Deferred Compensation Plan for Highly
Compensated Employees.

 

13. Administration of the Plan.

 

(a) Composition of the Committee. The Plan shall be administered by the
Compensation Committee of the Board which is composed of Non-Employee Directors
and who are “outside directors” under Section 162(m) of the Code and the
regulations thereunder. Members of the Committee shall serve at the pleasure of
the Board. In the absence at any time of a duly appointed Committee, the Plan
shall be administered by those members of the Board who are Non-Employee
Directors and “outside directors”.

 

(b) Powers of the Committee. Except as limited by the express provisions of the
Plan or by resolutions adopted by the Board, the Committee shall have sole and
complete authority and discretion (i) to approve Participants and grant or
modify Awards recommended by the CEO, (ii) to determine and set Incentive Award
Opportunities, Performance Measures and Performance Targets and determine
whether



--------------------------------------------------------------------------------

said Measures and Targets are satisfied; (iii) the form and content of Awards to
be issued in the form of Agreements under the Plan, (iv) to interpret the Plan,
(v) to prescribe, amend and rescind rules and regulations relating to the Plan,
and (vi) to make other determinations necessary or advisable for the
administration of the Plan. The Committee shall have and may exercise such other
power and authority as may be delegated to it by the Board from time to time. A
majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be deemed the action of the Committee.

 

(c) Agreement. Each Award shall be evidenced by a written Agreement containing
such provisions as may be approved by the Committee. Each such Agreement shall
constitute a binding contract between the Company and the Participant, and every
Participant, upon acceptance of such Agreement, shall be bound by the terms and
restrictions of the Plan and of such Agreement. The terms of each Agreement
shall be in accordance with the Plan, but each Agreement may include such
additional provisions and restrictions determined by the Committee, in its
discretion, provided that such additional provisions and restrictions are not
inconsistent with the terms of the Plan. The Chairman of the Committee and such
other Directors and officers as shall be designated by the Committee are hereby
authorized to execute Agreements on behalf of the Company and to cause them to
be delivered to the recipients of Awards.

 

(d) Effect of the Committee’s Decisions. All decisions, determinations and
interpretations of the Committee shall be final and conclusive on all persons
affected thereby.

 

(e) Indemnification. In addition to such other rights of indemnification as they
may have, the members of the Committee shall be indemnified by the Company in
connection with any claim, action, suit or proceeding relating to any action
taken or failure to act under or in connection with the Plan or any Award,
granted hereunder to the full extent provided for under the Company’s governing
instruments with respect to the indemnification of Directors.

 

14. Extraordinary Factors/Events.

 

The Board of Directors may increase or decrease an LTIP Payout based on
extraordinary events or factors which effect Company performance.

 

15. Non-Transferability of Awards.

 

An Award may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner before it is transferred to the Participant and all
applicable restrictions, including, but not limited to, restrictions on
transfers, have expired or been waived in accordance with this Plan.

 

16. Payout Date.

 

Once the Committee and/or Board has determined that an LTIP Payout has been
earned the timing of such Payout will be in the first quarter of the year
following the end of the performance period.

 

17. Plan Effective Date.

 

The Plan Effective Date is January 1, 2004.



--------------------------------------------------------------------------------

18. Amendment and Termination of the Plan.

 

The Board may from time to time amend the terms of the Plan and suspend or
terminate the Plan. No amendment, suspension or termination of the Plan shall,
without the consent of any affected holders of an Award, alter or impair any
rights or obligations under any Award theretofore granted.

 

19. Withholding Tax.

 

Applicable taxes will be withheld from LTIP Payouts. Because of the tax
liability created by Stock Grants, Participants may elect to reduce the number
of shares awarded and receive cash in order to cover the amount of the expected
tax liability.

 

20. Income Tax.

 

Participants should consult their tax advisors regarding applicable taxes
associated with LTIP Payouts. Generally, employees are taxed at the time Stock
is released without restrictions, based on the fair market value of the stock
grant and at ordinary income tax rates. Upon the sale of the stock, any further
appreciation realized by the Employee is taxed at capital gains rates.

 

21. No Employment or Other Rights.

 

Employment of employees of Commercial Federal Corporation, the Bank or an
Affiliate is “at will,” meaning that either the employee or the employer has the
right to terminate the employee’s employment at any time, for any reason, with
or without cause. In no event shall an Employee’s eligibility to participate or
participation in the Plan create or be deemed to create any legal or equitable
right of the Employee, or any other party to continue service with the Company,
the Bank, or any Affiliate of such corporations. No Employee shall have a right
to be granted an Award or, having received an Award, the right to be granted a
subsequent Award.

 

 

APPROVAL:

 

This Long-Term Incentive Plan approved by the Commercial Federal Bank/Commercial
Federal Corporation Board of Directors on on the 17th of September, 2003.

 

/s/ William A. Fitzgerald

--------------------------------------------------------------------------------

W.A. Fitzgerald, Chairman of the Board of Directors